Citation Nr: 0924018	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998 
for the award of service connection for impotence with 
special monthly compensation (SMC) based on loss of use of a 
creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to April 
1972, and from December 1977 to July 1982.  The Veteran also 
had additional active and inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned an effective date of 
January 7, 2002 for the grant of service connection for 
impotence with SMC based on loss of use of a creative organ.  
Thereafter, a December 2004 rating decision assigned an 
earlier effective date of July 20, 1998.  The claims file has 
now been permanently transferred to the Atlanta, Georgia RO.  
In March 2008, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed his original claim for service 
connection for impotence on July 20, 1998.  The Veteran's 
July 20, 1998 claim was originally denied by a rating 
decision in April 1999.  

2.  Following the filing of a January 2002 application to 
reopen the claim and a grant of service connection for 
impotence with SMC based on loss of use of a creative organ 
in May 2002, effective from January 7, 2002, the Veteran 
filed a timely notice of disagreement with the assignment of 
the effective date.  

3.  Thereafter, a December 2004 rating decision assigned an 
earlier effective date of July 20, 1998, based on the 
Veteran's original date of claim.  

4.  The record does not reflect an unadjudicated claim for 
service connection for impotence prior to July 20, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 
1998, for the grant of service connection for impotence with 
SMC based on loss of use of a creative organ have not been 
met.  38 U.S.C.A. §§ 1114, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).  
Additionally, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends in statements and testimony 
that he is entitled to an earlier effective date than July 
20, 1998 for the grant of service connection for impotence 
with SMC based on loss of use of a creative organ because a 
June 22, 1990 VA outpatient record notes that impotence 
remained a problem for the Veteran when he was taking 
"HCTZ" at the rate of 50 milligrams a day.  His 
representative has additionally asserted entitlement to an 
earlier effective date pursuant to 38 C.F.R. § 3.400(o)(2) 
(2008).  

A June 22, 1990 VA outpatient record does reflect a note 
indicating that impotence remained a problem for the Veteran 
when he was taking "HCTZ" at the rate of 50 milligrams a 
day.

The Veteran filed his original claim for service connection 
for impotence on July 20, 1998.

In a letter to a VA physician, dated July 23, 1998, the 
Veteran noted that he had been waiting to see an urologist 
for his impotence problem for over a year because of the 
discontinuance of injections he had been receiving two years 
earlier.  He was also inquiring as to whether this physician 
would be willing to write a prescription for Viagra.  

VA treatment records from July 1998 reflect that the Veteran 
was advised at this time that VA could not write a 
prescription for Viagra, and that the Veteran was referred to 
two private physicians for this problem.  

The Veteran's July 20, 1998 claim was originally denied by a 
rating decision in April 1999.  The Veteran did not appeal, 
and the April 1999 rating decision became final.  See 38 
U.S.C.A. § 7105.  

The Veteran submitted an application to reopen the claim in 
January 2002.  Service connection for impotence as secondary 
to sarcoidosis (see 38 C.F.R. § 3.310) with SMC based on loss 
of use of a creative organ was granted in a May 2002 rating 
decision, effective from January 7, 2002.  In June 2002, the 
Veteran filed a timely notice of disagreement with the 
assignment of the effective date of January 7, 2002.  

Thereafter, a December 2004 rating decision assigned an 
earlier effective date of July 20, 1998, based on the 
Veteran's original date of claim.  The April 1999 decision 
was found to be in error.  See 38 C.F.R. § 3.105(a).  The 
record does not reflect an unadjudicated claim for service 
connection for impotence prior to July 20, 1998.

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened and increased rating claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2008).  

Since the current effective date is based on the original 
claim for service connection, the Board finds that July 20, 
1998 is the appropriate effective date.  38 C.F.R. 
§ 3.400(b)(2)(i) (2008).  This determination would also not 
be any different were the Board to consider entitlement to an 
earlier effective date based on the January 2002 application 
to reopen since the effective date would still be based on 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2008).  There 
exists no legal authority for the Board to grant an effective 
date for compensation prior to the date of the original 
claim; namely, July 20, 1998.  

The Board is unable to locate an unadjudicated informal claim 
for service connection for impotence prior to July 20, 1998.  
The VA outpatient treatment record of June 22, 1990 cannot 
serve as a prior unadjudicated claim (and therefore a 
possible earlier effective date) because the effective date 
of July 20, 1998 was based on the original application for 
compensation.  See 38 C.F.R. § 3.157 (2008).  The application 
of 38 C.F.R. § 3.157(b) is not warranted in this case, as 
such regulation applies only to a distinct group of claims 
where service connection has already been established.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim) citing 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Since the assigned dated is based on the Veteran's original 
application for compensation, as opposed to a claim for an 
increase, 38 C.F.R. § 3.400(o)(2) similarly does not apply.  
It has also been held that an effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence that demonstrated a causal connection to 
service, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377 (1999).  

The Veteran also referenced 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a) in his June 2002 notice of disagreement; 
however, this is inapplicable as his claim for service 
connection was not granted based on a change of law or VA 
issue.  

In summary, the Board finds that there was no claim for 
service connection for impotence pending prior to July 20, 
1998, pursuant to which compensation benefits conceivably 
could have been granted.  As such, the correct effective date 
in this case is July 20, 1998, the date of receipt of the 
Veteran's original claim.  Because the law and not the facts 
are determinative as to the outcome in this matter, 
entitlement to an effective date earlier than July 20, 1998 
should also be denied because of the lack of legal merit 
under Sabonis, and that no reasonable possibility exists that 
any assistance would aid in the establishment of entitlement 
to the benefit sought.


ORDER

Entitlement to an effective date earlier than July 20, 1998 
for the grant of service connection for impotence with SMC 
based on loss of use of a creative organ is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


